Citation Nr: 1120386	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  10-44 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for right pre-auricular scar, for accrued benefits purposes.

2.  Entitlement to a disability rating in excess of 10 percent for bilateral sensorineuroal hearing loss, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel
INTRODUCTION

The Veteran had service from October 1945 to August 1946 and from November 1950 to September 1952.  The Veteran died in January 2008.  The appellant is the Veteran's wife.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the claims file reveals that, in a December 2006 rating decision, the RO denied increased disability ratings for the Veteran's service-connected right pre-auricular scar and bilateral sensorineural hearing loss, both of which were assigned a 10 percent disability rating.  In January 2007, the Veteran's representative filed a timely notice of disagreement with the denial of these two claims.  Prior to any subsequent action by the RO, the Veteran died in January 2008, and the appellant filed her claim for accrued benefits in February 2008.  Therefore, the Board finds that there was a claim for VA benefits pending on the date of death, and the appellant filed her claim within one year of the Veteran's death.  As such, there is a valid claim for accrued benefits pursuant to the two rating claims denied in the December 2006 rating decision.  Therefore, the issues have been recharacterized as indicated above.

In response to the appellant's claim for accrued benefits, the RO issued a decision in March 2008, in which it stated that the appellant's claim for accrued benefits could not be approved because VA did not owe the Veteran any money.  The September 2010 statement of the case addressed whether accrued benefits were warranted based on the Veteran's claim for pension, which was not pending at the time of the Veteran's death.  However, the RO never specifically addressed the pending claims for increased disability ratings for the Veteran's service-connected right pre-auricular scar and bilateral sensorineural hearing loss.  Furthermore, the appellant was not provided with any notice, with regard to her claim for accrued benefits, pursuant to the requirements of the Veterans Claims Assistance Act (VCAA).  On remand, this must be accomplished.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Send the appellant notice consistent with the VCAA regarding her claim for accrued benefits, as it relates to the Veteran's pending claims for disability ratings in excess of 10 percent for service-connected right pre-auricular scar and bilateral sensorineural hearing loss.

2.  Provide the appellant with the laws, regulations, reasons, and bases with regard to the claim for accrued benefits, based upon the claims for increased disability ratings for right pre-auricular scar and bilateral sensorineural hearing loss, which were pending at the time of the Veteran's death.  

3.  Readjudicate the appellant's claims for accrued benefits.  If any benefit sought on appeal remains denied, the appellant should be provided with a supplemental statement of the case and provided an appropriate time for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

